Citation Nr: 1307572	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-35 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a personality disorder.  

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3. Entitlement to service connection for an acquired psychiatric condition, other than PTSD.  

4. Entitlement to service connection for a bilateral knee disability.

5. Entitlement to service connection for a left Achilles tendon condition.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to September 1988.  He had subsequent Reserve service that ended in January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review. 

A hearing was held on September 18, 2012, at the RO in Honolulu, Hawaii, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (d)(1) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

A review of the Virtual VA paperless claims processing system includes VA treatment records from 2009 to 2012.  Additional records in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

Additional evidence was received since the most recent supplemental statement of the case (SSOC) dated in August 2010.  The additional records are cumulative of the evidence received prior to the August 2010 SSOC and are not pertinent to the issue of whether new and material evidence was received to reopen a service connection claim for a personality disorder, which is the only issue being currently decided.  Therefore, a remand for initial consideration of this evidence by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304(c). 

In a rating decision in May 1992, the RO denied service connection for a mixed personality disorder, characterized as a nervous condition, on the basis that it is considered a constitutional/developmental disorder and not ratable disability under VA regulations.  In the March 2007 rating decision currently on appeal, the RO denied to reopen service connection for a mixed personality disorder, and denied service connection for PTSD and a bipolar disorder with psychotic features.  

With regard to the claims for a psychiatric disorder, the Veteran was previously denied service connection only for a personality disorder and not for any other psychiatric disorder.  Therefore, the Board finds that the claim for a personality disorder is appropriately characterized as a claim to reopen service connection for a personality disorder based on the receipt of new and material evidence.  Psychiatric disorders other than a personality disorder are being treated as new claims.  

Further, the Board also notes that the U.S. Court of Appeals for Veterans Claims has held that a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Here, although the Veteran has claimed entitlement to service connection for PTSD and depression, the Board must also consider all other psychiatric disorders that have been diagnosed.  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC: service connection for PTSD; service connection for an acquired psychiatric condition, other than PTSD, to include adjustment disorder, major depressive disorder, bipolar disorder, psychosis, and mood disorder; service connection for a bilateral knee disability; and service connection for a left Achilles tendon condition.  


FINDINGS OF FACT

1. In a rating decision in May 1992, the RO denied service connection for a mixed personality disorder, which was characterized as a nervous condition; after the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final.

2. The evidence presented since the rating decision by the RO in October 1992 does not relate to an unestablished fact necessary to substantiate the claim of service connection for a personality disorder.  The evidence submitted is cumulative.


CONCLUSIONS OF LAW

1. The rating decision in May 1992, denying service connection for a personality disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The evidence presented since the rating decision by the RO in May 1992, denying service connection for a personality disorder, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in November 2006.  

The VCAA notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of a current disability; evidence of an injury or disease in service or an event in service, causing or aggravating injury or disease; evidence of a relationship between the current disability and the injury, disease, or event in service.  The VCAA notice also included the type of evidence needed to reopen the claim of service connection, that is, new and material evidence, namely, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and pertained to the reason the claim was previously denied, that is the Veteran's claim of service connection for a mixed personality disorder was previously denied because the condition was considered a constitutional/developmental condition and not a ratable disability under VA regulations.  

The Veteran was notified of the evidence that the VA would obtain and the evidence that he could submit.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material evidence necessary to reopen a service connection claim); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Available service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  

The Board notes that the Veteran is allegedly in receipt of benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz that "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case, the Veteran's claim is essentially denied as a matter of law.  This is explained in detail below.  Accordingly, there is no reason to believe that the SSA records may give rise to pertinent information to conclude they are relevant to the Veteran's personality disorder claim. 

During the Board hearing, the undersigned discussed with the Veteran the evidence required to establish service connection and asked questions to elicit information relevant to his claim.  This action supplemented VA's compliance with the VCAA and 38 C.F.R. § 3.103.  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Application to Reopen

In May 1992, service connection for a personality disorder was denied.  The AOJ noted that the disorder was a constitutional or developmental abnormality and not a ratable disability.  See 38 C.F.R. § 3.303(c).  After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights in May 1992, the Veteran did not appeal the denial of the claim of service connection for a mixed personality disorder, characterized as a nervous condition, and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105.   New and material evidence was not received within one year of the date of the notification.

Although the prior rating decision is final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion). 

At the time of the May 1992 decision, the evidence of record consisted of service treatment records.  The service records show that in July 1988 the Veteran was hospitalized in Wiesbaden, Germany for a mixed personality disorder with narcissistic and passive-aggressive traits.  A mental status evaluation in July 1988 noted personality disorder and misconduct and the examiner recommended discharge.  Records in August 1988 continued to show a mixed personality disorder.  

The evidence of record since the last prior final denial in May 1992 consists of post-service medical evidence and the Veteran's statements and testimony.  In statements in December 2006, the Veteran stated that he never had a mixed personality disorder and that he previously attempted to file a claim of service connection for depression.  In September 2012 he testified that although he was diagnosed with a multiple personality disorder during service, the nomenclature changed and turned into dissociated anxiety or PTSD.  Medical records, to include entries dated in 1991, 1993, 1994, 1997, 2007, and 2011 show a personality disorder.  (The Board notes that, in May 1992 and currently, personality disorders were not and are not diseases or injuries within the meaning of the law.  See 38 C.F.R. § 3.303, 4.9, 4.127.)  Evidence that merely confirms that he has a personality disorder is cumulative.  Accordingly, the additional evidence as it pertains to the diagnosis of a personality disorder is cumulative or redundant of the evidence already of record.  The Board therefore concludes that new and material evidence regarding the claim of service connection for a personality disorder has not been received.  As new and material evidence has not been received, the claim is not reopened. 

(To the extent that he has an acquired psychiatric disorder, such impairments are the subject of a remand.)


ORDER

The application to reopen a claim of service connection for a personality disorder is is denied.


REMAND

Outstanding Records

In December 2006, the Veteran submitted numerous authorization forms for VA to obtain his medical records from VVSD, the Gifford Center, the Department of Rehabilitation in California, and the California Department of Corrections.  Most of these records have not been associated with the claims folder and the authorization to obtain them expired as it was valid for only 180 days.  In December 2006, the Veteran indicated that his attorney has medical records that should be obtained.  Therefore the Veteran should be asked to submit new written authorizations for VA to obtain the outstanding private medical records.

In September 2006, the Veteran stated that he has been receiving VA treatment since 1988 for medical and psychiatric conditions.  The file includes VA treatment records from 1994 to 2012.  The Veteran should be asked to identify the VA medical facilities where he has been treated from 1988 to 1994 and the outstanding VA records should be associated with the file.  

In December 2006, the Veteran stated that he was trying to get benefits from Social Security Administration (SSA) due to his mental and physical problems.  In May 2011, the Veteran stated that he was receiving SSA benefits.  As the SSA records are pertinent to the issues currently on appeal, an attempt needs to be made to obtain them and associate them with the claims folder.  

VA Examinations

Based on the facts discussed below, the evidence suggests that the Veteran's current degenerative joint disease of the knees, left Achilles tendon condition, and psychiatric condition to include PTSD may be related to service.  As will be summarized, the lay and medical evidence shows that during service the Veteran had a psychiatric disorder, problems with his knees and left Achilles tendon area.  Therefore he should afforded VA examination to determine the nature and etiology of his bilateral knee disability, left Achilles tendon condition, and current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

PTSD and Acquired Psychiatric Disorder

In statements and testimony the Veteran stated that he was sexually assaulted during service by his squad leader on three occasions when he was with the 3rd Ranger Battalion.  He indicated that he requested to be transferred.  In December 2006, the Veteran indicated that the sexual assault occurred between September 1986 and November 1986 at Fort Benning.  The Veteran stated that although he was diagnosed with a multiple personality disorder during service, the nomenclature changed and turned into dissociated anxiety or PTSD.  He indicated that more recently he has been diagnosed with depression.  

The service treatment records show that in June 1988 the Veteran was hospitalized in Wiesbaden, Germany for adjustment disorder with depressed mood, episodic alcohol abuse, and mixed personality disorder with narcissistic and passive-aggressive traits.  A mental status evaluation in July 1988 noted personality disorder and misconduct and the examiner recommended discharge.  On the report of medical history in July 1988, the Veteran indicated that he had nervous trouble and excessive worry.  On the examination in July 1988 stress and nervousness was indicated.  An entry on August 10, 1988 continued to show adjustment disorder with depressed mood, alcohol abuse, and mixed personality disorder.  On August 12, 1988 it was noted that the adjustment disorder was resolving.  

Personnel records include a military police report in May 1988, which shows that the Veteran was charged with resisting apprehension by German police, destruction of property, assault, and disorderly conduct.  In July 1988 he was charged with damage to private property.  In August 1988 the records show that the Veteran was notified that the basis of separation was contemplated for unsatisfactory performance.  

Private medical records show the Veteran was hospitalized from August 1993 to September 1993.  His discharge diagnoses included adjustment disorder with suicidal threats.  Records from the Tripler Army Medical Center from September 1993 to November 1993 show diagnosis of depression.  Private medical records show that in September 2002 the Veteran was treated for depression and in May 2004 for bipolar disorder.  A letter from a VA registered nurse shows that the Veteran was being treated for major depression and PTSD.  VA records in January 2007, show a diagnosis of bipolar disorder, PTSD to rule out alcohol dependence in sustained remission with psychotic features, and anxiety.  In February 2007 there was an assessment of depression.  In October 2006 there was an assessment of mood disorder and major depressive disorder.  In May 2007 psychosis was noted.  
VA treatment records in 2009 show the Veteran was treated for mood disorder and PTSD.  Records from Tripler Medical Center in December 2009 show that the Veteran reported having a dissociative disorder.  VA records in 2011 and 2012 continue to document a mood disorder.  

Knees and Left Achilles Tendon 

In statements and testimony the Veteran stated that he injured his knees during service due to serving with the ranger battalion.  He testified that he had about 20 to 30 parachute jumps.  He indicated that he developed swollen knees that were wrapped by the field medic and was given Ibuprofen.  The Veteran also stated that on multiple occasions he struck his knees on the back of an M113 Armored Personnel Carrier during night time maneuvers in the field.  He indicated that he went to sick call on multiple occasions and has had problems with his knees since service.  The Veteran's DD 214 Form shows that he was an infantryman and was awarded a parachutist badge.  He had basic airborne training and went through a ranger indoctrination program.  

In November 2006, the Veteran also stated that he injured his knees when he was pushed off an aircraft.  

The Veteran is service connected for a residual scar on the left leg due to a bayonet stab wound that he incurred when he tripped and fell during service.  He testified that they left packing material inside his wound that has caused tendonitis of the left Achilles tendon.  

Service treatment records show that in July 1987 during a bayonet course the Veteran was stabbed in the ankle.  In November 1987 he was treated for a tender subpatella of the right knee with complaints of burning sensation and numbness.  On the report of medical history in July 1988, the Veteran stated that his right knee hurt with exercise and indicated that he had foot trouble.  Private medical records from 2002 to 2005 show the Veteran had knee pain.  On VA examination in November 2006, x-rays of the right knee were normal.  The diagnosis was right and left knee pain secondary to patellofemoral pain syndrome and chondromalacia.  In January 2010, x-rays from the Tripler Army Medical Center show osteoarthritis of the knees and left Achilles tendon tendonitis versus tenosynovitis, chronic.  A VA treatment record in November 2000 shows likely tendonitis of the left heel.  Private medical records in May 2003 and July 2005 show tendinitis of the left ankle.  

Personal Assault Notice Letter

Where a stressor related to PTSD involves a personal assault, VA has certain additional notice and development duties to the claimant.  The record does not show that the Veteran was advised of alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(5).  Consequently, the Veteran must be advised of these provisions.  See Bradford v. Nicholson, 20 Vet. App. 200, 205-06 (2006); see also Gallegos  v. Peake, 22 Vet. App. 329, 336 (2008) (noting that VA's notice must advise that "evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor," and must allow the Veteran the opportunity to furnish such evidence or advise VA of potential sources).  

Secondary Service Connection 

During the appeal period, the Veteran contended that he has a bilateral knee disability, tendonitis of the Achilles tendon, and depression secondary to his service-connected residual scar on the left leg due to a bayonet stab wound.  In a statement December 2006, the Veteran stated that his service-connected wound caused tendonitis of the Achilles tendon.  That same month he also asserted that his service-connected bayonet wound caused him to limp and strain his knees.  In April 2007 the Veteran contended that he had depression secondary to the service-connected stab wound.  

While a rating decision in November 2007, confirmed and continued the previous denial of service connection for a bipolar disorder with psychotic features claimed as depression due to the service-connected stab wound, the bilateral knee disability and left Achilles tendon condition thus far been developed only on a direct service connection theory of entitlement.  Therefore the secondary service connection theory of entitlement regarding the bilateral knee disability, left Achilles tendon, and psychiatric disorder must be considered and addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that specifically advises him of the amendments of 38 U.S.C.A. § 3 .310(b), effective as of October 10, 2006, and the evidence required to support a claim of service connection as secondary to the service-connected residual scar on the left leg due to a bayonet stab wound.  

2. Contact the Veteran, and with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Specifically ask the Veteran to identify the VA medical facilities where he has been treated from 1988 to 1994 and associate any outstanding records with the file.  Further, ask the Veteran to provide written authorization for VA to obtain private medical records, to include records from the VVSD in San Diego, California; the Gifford Center in San Diego, California; the Department of Rehabilitation in California; and the California Department of Corrections.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Obtain a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).
   
4. Send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD.  Inform the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification. 

5. After the development listed above has been completed, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder.  The entire claims file, to include a complete copy of this REMAND, must be provided to any specialist designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions. 

The examiner must:

a) Determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If he does, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based on an in-service personal assault stressor.  In formulating the opinion, the VA examiner is asked to address whether the Veteran exhibited behavior changes which may be indicative that a personal assault occurred; the examiner should review the Veteran's personnel history in the claims file to assist in offering this opinion.  The requested opinion should take into consideration all relevant evidence following the incident, as well as the Veteran's own assertions. 

b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include adjustment disorder, major depressive disorder, bipolar disorder, psychosis, and mood disorder is related to service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  

The examiner must also comment on whether there was a disability resulting from a mental disorder that was superimposed upon the personality disorder during service.  

In formulating the opinions the examiner is asked to consider all the relevant evidence in the claims file, including, but not limited to the following service records:

* A report in June 1988, which shows the Veteran was hospitalized in Wiesbaden, Germany for adjustment disorder with depressed mood, episodic alcohol abuse, and mixed personality disorder with narcissistic and passive-aggressive traits.  

* A mental status evaluation in July 1988, which noted a personality disorder and misconduct and the examiner recommended discharge.  

* A report of medical history in July 1988, whereby the Veteran indicated that he had nervous trouble and excessive worry.  

* An examination in July 1988, whereby the examiner indicated that Veteran had stress and was nervousness.  

* A service treatment record dated on August 12, 1988, which showed that the adjustment disorder was resolving.  

* A military police report in May 1988, which shows that the Veteran was charged with resisting apprehension by German police, destruction of property, assault, and disorderly conduct.  In July 1988 the Veteran was charged with damage to private property.  

* Personnel records which show that in August 1988 the Veteran was notified that the basis of his separation from service was contemplated for unsatisfactory performance.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  

c.) For each psychiatric disorder diagnosed that is not found to be directly related to the Veteran's service, the examiner must provide an opinion whether such disorder was caused or aggravated by (i.e., increased in severity due to) the service-connected residual scar on the left leg due to a bayonet stab wound.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

6. Schedule the Veteran for a VA examination to determine the etiology of his bilateral knee disability and left Achilles tendon condition.  The entire claims file, to include a complete copy of this REMAND, must be provided to any specialist designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions. 

The examiner must:

a.) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's bilateral knee disability, to include degenerative joint disease and tendonitis, and left Achilles tendon condition is related to service.  In formulating the opinions the examiner is asked to consider all the relevant evidence in the claims file, including, but not limited to the following service records:

* An entry in July 1987 which shows that during a bayonet course the Veteran was stabbed in the ankle.  

* An entry in November 1987, which shows the Veteran was treated for a tender subpatella of the right knee with complaints of burning sensation and numbness.  

* The report of medical history in July 1988, whereby the Veteran stated that his right knee hurt with exercise and indicated that he had foot trouble.

* Personnel records which show that the Veteran was an infantryman and was awarded a parachutist badge.  He had basic airborne training and went through a ranger indoctrination program.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  

b.) For each diagnosed knee disability and left Achilles tendon condition that is not found to be directly related to the Veteran's service, the examiner must provide an opinion whether such disability was caused or aggravated by (i.e., increased in severity due to) the service-connected residual scar on the left leg due to a bayonet stab wound.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

7. Then re-adjudicate the claims, to include consideration of the Veteran's alleged secondary service connection theory of entitlement as to the psychiatric disorder, bilateral knee disability, and left Achilles tendon condition.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC.  They should then be given a reasonable time frame within which to respond.  Then, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


